tax_exempt_and_government_entities_division department of the treasury internal_revenue_service attn mandatory review mc dal commerce st dallas tx date date number release date legend org organization name xx date address address uil org address employer_identification_number person to contact id number contact numbers voice fax certified mail - return receipt requested dear in a determination_letter dated date you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on november 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you are required to file form_1120 1120-pc u s property and casualty insurance_company income_tax return with the ogden service_center you have filed taxable returns on form 1120-pc u s property and casualty insurance_company income_tax return for the years ended december 20xx and december 20xx with us in addition for future periods you are required to file form_1120 1120-pc with the appropriate service_center indicated in the instructions for the return you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may cail toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely marsha a ramirez director eo examinations department of the treasury internal_revenue_service commerce street dallas tx tax_exempt_and_government_entities_division date legend org organization name xx date address address org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization’s exempt status is necessary we have also enclosed publication exempt_organization appeal procedures for unagreed issues and publication the examination process these publications include information on your rights as a taxpayer including administrative appeal procedures within the internal_revenue_service if you request a conference with appeals we will forward your written_statement of for your convenience an protest to the appeals_office and they will contact you envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference the appeals_office will advise you of its final_decision lf you elect not to request appeals consideration but instead accept our findings please sign and return the enclosed form 6018-a consent to proposed adverse action we will then send you a final letter modifying or revoking your exempt status under sec_501 if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and send a final letter advising of our determination in either situation outlined in the paragraph above execution of form 6018-a or failure to respond within days you are required to file federal_income_tax returns for the tax period shown above form 1120-pc shown above with this agent within days from the date of this letter unless a request for an extension of time is granted file the federal tax_return for the tax period you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication form 6018-a report of examination envelope form 886a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx 20kx name of taxpayer org legend org organization name xx date xyz state issue sec_1 does org qualify for tax exempt status under internal_revenue_code irc sec_501 for the years ending december 20xx 20xx if org does not qualify for tax exempt status for years ending december 20xx 20xx what are the tax consequences if the tax exempt status is revoked how will it affect future years facts org org was formed in the state of state on december 19xx its purpose according to its certificate of incorporation has been insuring its members against loss by fire and lightning and for that purpose desire authority to take risk issue policies and do what is proper and necessary in conducting the business of a benefit of its members it received tax exempt status under sec_501 in august 19xx for the protection and org operates on a mutual basis therefore there are no shareholders members of the organization consisting of the policyholders are in charge of the organization during 20xx there were policyholders there were no reinsurance agreements in effect during 20xx and 20xx the insurance provided to its policyholders is fire only coverage the maximum amount of benefit per risk is dollar_figure org assumes all the risks the following is a breakdown of the gross_receipts received by org for the years ending december 20xx 20xx and the percentage of gross premiums to gross_receipts for the same years org premiums earned investment_income other income total gross_receipts gross premiums- prem earned reins received reins loss adj percentage- gross premium reinsurance income to gross_receipts dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 20xx 20xx dollar_figure dollar_figure form 886-a rev department of the treasury - internal_revenue_service page -1- department of the treasury - internal_revenue_service form_8 a name of taxpayer schedule no or exhibit year period ended 20xx 20xx explanation of items org legend org organization name xx date xyz state law and analysi sec_1 does org qualify for tax exempt status under internal_revenue_code irc sec_501 for the years ending december 20xx 20xx internal_revenue_code sec_501 exempts from federal_income_tax insurance_companies as defined in sec_816 other than life including interinsurers and reciprocal underwriters if- i the gross_receipts for the taxable_year do not exceed dollar_figure and ii more than percent of such gross_receipts consist of premiums or ii in the case of a mutual insurance company- i the gross_receipts of which for the taxable_year do not exceed dollar_figure and ii more than percent of such gross_receipts consist of premiums clause ii shall not apply to a company if any employee of the company or a member of the employee’s family as defined in sec_2032 is an employee of another company exempt from taxation by reason of this paragraph or would be so exempt but for this sentence sec clarification of exemption from tax for small property and casualty insurance_companies of the pension funding equity act of p l amended sec_501 to change the definition of small property and casualty insurance_companies insurance_companies other than life_insurance_companies exempt from income taxes to a company whose gross_receipts for the taxable_year do not exceed dollar_figure and over half such gross_receipts consist of premiums currently whose net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure or a mutual_insurance_company a whose gross_receipts for the taxable_year do not exceed dollar_figure and more than percent of which consist of premiums and b none of whose employees or member of the employee’s family is an employee of another company exempt from tax under sec_501 these changes were applicable after december 20xx notice_2006_42 irb provides guidance as to the meaning of gross_receipts for purposes of sec_501 of the internal_revenue_code this notice advises taxpayers that the service will include amounts received from the following sources during the taxable_year in gross_receipts for purposes of sec_501 a premiums including deposits and assessments without reduction for return_premiums or premiums_paid for reinsurance form 886-a rrev department of the treasury - internal_revenue_service page -2- form_886 a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx 20xx name of taxpayer org legend org organization name xx date xyz state b items described in sec_834 gross_investment_income of a non-life insurance_company and c other items that are properly included in the taxpayer’s gross_income under subchapter_b of chapter subtitle a of the code thus gross_receipts include both tax-free interest and the gain but not the entire amount_realized from the sale_or_exchange of capital assets because those items are described in sec_834 gross_receipts do not however include amounts other than premium income or gross_investment_income unless those amounts are otherwise included in gross_income accordingly the term gross_receipts does not include contributions to capital excluded from gross_income under sec_118 or salvage or reinsurance recovered accounted for as offsets to losses_incurred under sec_832 sec_834 of the internal_revenue_code includes under gross_receipts the gains from the sale or exchanges of capital assets to the extent provided in subchapter_p sec_1201 and following relating to capital_gains_and_losses sec_834 of the internal_revenue_code allows a deduction for capital losses to the extent provided in subchapter_p sec_1201 and following plus losses from capital assets sold or exchanged in order to obtain funds to meet abnormal insurance losses and to provide for the payment of dividends_and_similar_distributions to policyholders based on the changes in the limitations under internal_revenue_code irc sec_501 and the operations of org during 20xx 20xx it was determined by the chart above that org did not qualify for tax exempt status for 20xk 20xx even though org was able to meet the dollar_figure gross receipt limitation its premiums did not exceed of the gross_receipts as a mutual company org was able to meet the dollar_figure gross receipt limitation but its premiums did not exceed the limitation 2oxx- 20xx- required for mutual companies therefore org did not meet the requirements of sec_501 for 20xx 20xx the tax exempt status should be revoked if org does not qualify for tax exempt status for year ending december 20xx 20xx what are the tax consequences since org did not qualify for tax exempt status under sec_501 for the 20kx 20xx years org was required to file form_1120 1120-pc for 20xk 20kx sec_831 discusses tax on insurance_companies other than life_insurance_companies form 886-a rev department of the treasury - internal_revenue_service page -3- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20xx org legend org organization name xx date xyz state sec_831 states as a general_rule taxes computed as provided in sec_11 shall be imposed for each taxable_year on the taxable_income of every insurance_company other than a life_insurance_company sec_831 provides an alternative_tax for certain small companies it states in sec_831 that in general in lieu of the tax otherwise applicable under subsection a there is hereby imposed for each taxable_year on the income of every insurance_company to which this subsection applies a tax computed by multiplying the taxable_investment_income of such company for such taxable_year by the rates provided in sec_11 sec_831 discusses the companies to which this subsection applies a in general this subsection shall apply to every insurance_company other than life including interinsurers and reciprocal underwriters if- i ii the net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure and such company elects the application of this subsection for such taxable_year the election under clause ii shall apply to the taxable_year for which made and for all subsequent taxable years for which the requirements of clause are met such election once made may be revoked only with the consent of the secretary regulations regs a discusses the time for making elections under i it states in general that except as otherwise provided in this section the elections described in paragraph a of this section must be made by the later of- a the due_date taking into account any extensions of time to file obtained by the taxpayer of the tax_return for the first taxable_year for which the election is effective or b date in which case the election generally must be made by amended_return regs a mentioned above includes sec_831 b6 a regs a describes the manner of making elections it states except otherwise provided in this section the elections described in paragraph a of this section must be made by attaching a statement to the tax_return for the first taxable_year for which the election is to be effective form 886-a cev department of the treasury - internal_revenue_service page -4- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org legend org organization name xx date xyz state schedule no or exhibit year period ended 20xx 20xx based on the code and regulation sections above org is not entitled to the relief under dollar_figure b for 20xx 20xx because it did not meet the requirements of reg sec_301_9100-8 and therefore would be required to report all income and expenses on form_1120 1120-pc for each year the election was not filed when required and filing it currently would only allow org to use the election for current and future years if the tax exempt status is revoked how will it affect future years the tax exempt status is being revoked for the years ending december 20xx 20xx org is liable for forms 1120-pc for 20xxk 20xx and any future years it does not qualify for exempt status taxpayer’s position unknown at the time of this writing summary it is the governments position based on the above facts law and analysis that the tax exemption status of org for the years ending december 20xx 20xx should be revoked based on not meeting the qualifications for exemption under sec_501 forms 1120-pc would be required to be filed for years ending december 20xx 20xx without the relief under sec_831 being applied form 886-a rev department of the treasury - internal_revenue_service page -5-
